Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed May 10, 2022 has been entered.  Claim 15 has been cancelled. Claims 1-14 and 16-20 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or 	any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and 	requirements of this title. 

4.	Claims 1-14 and 16-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
5.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-14 and 16-20). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
6.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1 recites the abstract idea of: 
A method comprising: receiving, from a user, a request for a loan, wherein the request comprises a loan amount; 
determining, for each transaction of the plurality of transactions, one of a plurality of categories corresponding to the respective transaction; 
determining, for each category of the plurality of categories, a total amount spent corresponding to the respective category and a total amount of transactions corresponding to the respective category; 
determining… based on the loan amount, the total amount spent in each category, and the total amount of transactions for each category, a predicted likelihood that the loan will be approved, 
determining… based on the loan amount, the total amount spent in each category, and the amount of transactions for each category, a predicted likelihood that the loan will be repaid, and
determining whether to approve the request for the loan based on the predicted likelihood that the loan will be approved and the predicted likelihood that the loan will be repaid;
determining a feature importance ranking for the [[first or second MLA]]; and
selecting, based on the feature importance ranking, a category of the plurality of categories that affected the [[first or second MLA]];
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, facilitating the approval of a request for a loan). 

Step 2A, Prong 2
7.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a first machine learning algorithm and a second machine learning algorithm). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
	Additionally, claim 1 recites the following limitations: “wherein the first MLA was trained based on loan data corresponding to a plurality of users and transaction data corresponding to the plurality of users,” and “wherein the second MLA was trained using a training dataset comprising: the loan data corresponding to the plurality of users and the transaction data corresponding to the plurality of users, and synthetic loan data generated by changing loan amounts of the loan data corresponding to the plurality of users.” These limitations recite, at a high level of generality, a process for training a machine learning model using loan and transaction data. However, little detail is provided regarding how this learning process is implemented. Rather, the claims simply define the type of data that is used to train the machine learning models. Therefore, this amounts to no more than merely applying generic machine learning technology to implement the abstract idea on a computer. Thus, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Claim 1 also includes the following limitations:
retrieving a description of a plurality of transactions performed by the user;
outputting an indication of whether the loan was approved; and
outputting an explanation for approving or denying the loan, wherein the explanation comprises the category and the total amount spent corresponding to the category.
	These limitations merely recite process steps for gathering transaction data associated with the user, outputting a result regarding the loan approval decision, and outputting an explanation regarding why the loan was approved or denied. These limitations amount to no more than mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.
	
Step 2B
8.	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). 
	Here, the recited additional elements (e.g. a first machine learning algorithm and a second machine learning algorithm) do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 82 and 83). 
	Additionally, the following limitations described above as insignificant extra-solution activity have been reevaluated in Step 2B:
retrieving a description of a plurality of transactions performed by the user;
outputting an indication of whether the loan was approved; and
outputting an explanation for approving or denying the loan, wherein the explanation comprises the category and the total amount spent corresponding to the category.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
9.	Independent claims 14 and 17 are similarly rejected under 35 U.S.C. 101 for the reasons described below:

	Claim 14 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claim 1 and 14 is that claim 14 determines and outputs a recommendation regarding whether to approve the loan rather than an indication regarding whether the loan was approved, as is described in claim 1. However, this modification does not add any additional element that integrates the claim into a practical application, or amounts to significantly more than the abstract idea. Rather, this merely alters the type of data that is output by the process. Similarly, as described above regarding claim 1, claim 14 recites generic computer components (e.g. a first machine learning algorithm and a second machine learning algorithm) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 14, claim 14 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

	Claim 17 recites the abstract idea of:
A method for training a [[machine learning algorithm (MLA)]] to predict the likelihood that a loan will be repaid, the method comprising:
generating, based on the historic loan data, synthetic loan data by changing loan amounts of the historic loan data corresponding to the plurality of users;
determining, for each transaction in the historic transaction data, a category, of a plurality of categories, corresponding to the respective transaction, thereby generating categorized historic transaction data; 
determining, based on the categorized transaction data, transaction data metrics for each user of the plurality of users, wherein the transaction data metrics comprise a count of transactions and a sum of transaction amounts for each category of the plurality of categories; and 
	Similarly, as described above regarding claim 1, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, predicting the likelihood that a loan will be repaid).
	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 17 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application.
	Besides reciting the abstract idea, the limitations of claim 17 (additional elements) recite generic computer components (e.g. a machine learning algorithm). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. 
	Additionally, claim 17 recites the limitation, “training, based on the historic loan data, the synthetic loan data, and the transaction data metrics, the MLA.” Similarly, as described above regarding claim 1, this limitation merely recites a process step for training a machine learning algorithm with loan and transaction data associated with a plurality of users. However, little detail is provided regarding how this learning process is implemented. Claim 17 merely recites a process for gathering loan/transaction data, categorizing the transaction data, and analyzing the categorized transaction data to determine transaction data metrics. Claim 17 then merely provides a brief limitation stating that the machine learning algorithm is trained. Therefore, this limitation amounts to no more than merely applying generic machine learning technology to implement the abstract idea on a computer.
	Claim 17 also recites the following limitations:
retrieving historic loan data corresponding to a plurality of users, each entry in the historic loan data indicating a loan amount, a status of the loan, and an identifier of a user of the plurality of users; and
retrieving historic transaction data corresponding to the plurality of users, each transaction in the historic transaction data indicating an amount of the respective transaction and a description of the respective transaction.
	These limitations merely recite process steps for gathering transaction data and loan data associated with a plurality of users. These limitations amount to no more than mere data gathering, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Under the 2019 PEG step 2B analysis, the additional elements of claim 17 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). 
	Here, the recited additional elements (e.g. a machine learning algorithm), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)).
	Additionally, the following limitations described above as insignificant extra-solution activity have been reevaluated in Step 2B:
retrieving historic loan data corresponding to a plurality of users, each entry in the historic loan data indicating a loan amount, a status of the loan, and an identifier of a user of the plurality of users; and
retrieving historic transaction data corresponding to the plurality of users, each transaction in the historic transaction data indicating an amount of the respective transaction and a description of the respective transaction.
	In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Thus, claim 17 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Dependent Claims
10.	Dependent claims 2-13, 16, and 18-20 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claims 2-4 merely provide further definition to the “description of the plurality of transactions” recited in claim 1. Simply stating that this description comprises various information (e.g. a description of bank account transactions, a description of credit card transactions, and an indication of a merchant) does not provide any indication of an improvement to loan processing technology. Rather, this merely defines the type of data that is gathered.
	Claim 5 and 6 merely provide further definition to the process of determining a category for each transaction recited in claim 1. Simply stating that this process comprises utilizing an indication of a merchant corresponding to the transaction, or a regular expression rule, to categorize the transactions does not provide any indication of an improvement to loan processing technology. Rather, this merely defines the type of data/rule that is used to categorize the data.
	Claim 7 merely provides further definition to the “loan data” recited in claim 1. Simply stating that the loan data comprises a description of a plurality of loans, and wherein the description of each loan of the plurality of loans comprises an identifier of a recipient of the loan, an amount of the loan, and an indication of a status of the loan does not provide any indication of an improvement to loan processing technology. Rather, this merely defines the type of data that is gathered.
	Claims 8 and 9 merely provide further definition to the process of determining to approve the loan as recited in claim 1. These claims merely state that loan is approved if the likelihood that the loan will be approved/repaid satisfies a threshold. Such limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea. Rather, they merely define the conditions under which the loan should be approved.
	Claims 10 and 11 recite process steps for identifying a merchant-specific rule and declining the loan request if the merchant-specific rule is violated. However, these claims merely refine the abstract idea because they recite process steps that fall under the category of organizing human activity, as described above regarding claim 1.
	Claims 12 and 13 merely provide further description to the first and second MLAs recited in claim 1. Merely stating that the process utilizes the output from multiple machine learning algorithms to determine the predicted likelihood that the loan will be approved/repaid does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea. Rather, this amounts to no more than merely applying generic machine learning technology to implement the abstract idea on a computer.
	Claim 16 recites a process step for filtering out loan data corresponding to loans that have been denied. This limitation merely refines the abstract idea because it recites a process step (i.e. filtering unwanted data out of a data set) that falls under the category of organizing human activity, as described above regarding claim 14.
	Claim 18 recites a process step for determining/outputting a likelihood that the loan will be repaid. This limitation merely refines the abstract idea because it recites a process step (i.e. determining the likelihood that a loan will be repaid) that falls under the category of organizing human activity, as described above regarding claim 1. Merely stating that a generic machine learning algorithm performs this process does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea. Rather, this amounts to no more than merely applying generic machine learning technology to implement the abstract idea on a computer.
	Claims 19 and 20 recite process steps for grouping transactions based on their descriptions. These limitations merely refine the abstract idea because they recite process steps (i.e. grouping transactions based on a common retailer) that falls under the category of organizing human activity, as described above regarding claim 1.

Response to Arguments
11.	Applicant’s arguments filed May 10, 2022 have been fully considered. 

Arguments Regarding 35 U.S.C. 101
12.	Applicant’s arguments (Amendment, Pgs. 8-10) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons. Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements. The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims. Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, on page 8 of their remarks, the applicant argues, “Claims 1, 14, and 17 are not directed to a method of organizing human activity. The Office takes the position that the claims are directed to a commercial or legal interaction. But claims 1, 14, and 17, as amended, do not recite any commercial or legal interaction.” The examiner respectfully disagrees. Specifically, the examiner notes that, as stated by the applicant, the claims recite process steps for predicting the likelihood that a loan will be repaid. Such a process clearly falls under the category of commercial interactions. Simply applying generic machine learning technology to perform the abstract idea does not prevent the claims from reciting an abstract idea.
Additionally, on page 9 of their remarks, the applicant argues, “Rather, claims 1, 14, and 17, as amended, recite a machine learning algorithm trained using both history and synthetic data. These additional elements transform any abstract idea recited in the claims into a patent-eligible practical application of the abstract idea.” The examiner respectfully disagrees. Specifically, the examiner notes that simply stating that the machine learning algorithms are trained with “synthetic data” does not amount to an improvement to machine learning technology. Rather, this simply defines the type of data that is used to train the algorithms. Such limitations do not provide any significant detail regarding how the machine learning algorithms are used to predict the likelihood that a loan will be approved/repaid. Similarly, such limitations do not provide significant detail regarding how the machine learning algorithms are trained. In other words, the claims simply recite limitations for inputting various data into a generic machine learning model, and outputting a predicted likelihood that the loan will be approved/repaid.
Additionally, on pages 9 and 10 of their remarks, the applicant argues, “The additional elements recited in claim 1 include at least “determining a feature importance ranking for the first or second MLA; selecting, based on the feature importance ranking, a category of the plurality of categories that affected the first or second MLA; and outputting an explanation for approving or denying the loan, wherein the explanation comprises the category and the total amount spent corresponding to the category.” Claim 14 recites similar features. These additional elements amount to significantly more than any abstract idea.” The examiner respectfully disagrees. Specifically, the examiner notes that these process steps do not provide any indication of an improvement to any technology or technological field. Rather, they merely recite steps for identifying an explanation regarding why a loan was approved/denied (i.e., steps that fall under the category of organizing human activity) and outputting the explanation to a user (i.e., insignificant extra-solution activity).
Additionally, on page 10 of their remarks, the applicant argues, “The additional elements recited in claim 17 include at least “generating, based on the historic loan data, synthetic loan data by changing loan amounts of the historic loan data corresponding to the plurality of users” and “training, based on the historic loan data, the synthetic loan data, and the transaction data metrics, the MLA.” Claims 1 and 14, as amended, also recite related features. These additional elements amount to significantly more than any abstract idea.” The examiner respectfully disagrees. As described above, simply utilizing specific data (i.e., synthetic data) to train a machine learning algorithm does not amount to an improvement to machine learning technology itself. Similarly, as described in Paragraphs 100 and 101 of the applicant’s specification, the process of generating the synthetic data simply comprises adding additional data points representing loans of greater/lesser value based on whether the historical loan had been repaid. Such a limitation does not appear to provide any indication of an improvement to any technology. Rather, this limitation amounts to no more than simply identifying additional data for training the machine learning model.
Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Arguments Regarding 35 U.S.C. 103
13.	All prior rejections of the claims under 35 U.S.C. 103 have been withdrawn in response to the applicant’s amendments. Specifically, the limitation of claims 1 and 14 which states, “wherein the second MLA was trained based on using a training dataset comprising… synthetic loan data generated by changing loan amounts of the loan data corresponding to the plurality of users,” was not found in the prior art. Additionally, the limitation of claim 17 which states, “generating, based on the historic loan data, synthetic loan data by changing loan amounts of the historic loan data corresponding to the plurality of users,” was not found in the prior art. 

Citation of Pertinent Prior Art
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liao (U.S. Patent No. 7966256): Describes a system for utilizing neural networks to score loan applications (See Col. 9, Lines 48-59). The system may “preprocess” application data to identify erroneous or missing data values (See Col. 6, Lines 34-67). For example, the system may extrapolate missing data based on data from similar applications, similar applicants, or using default data values (i.e., the system generates “synthetic data” for use in the supervised models). Although Liao does not explicitly state that preprocessing the application data comprises “changing loan amounts of the loan data corresponding to the plurality of users,” Liao does teach a similar process for training a neural network based on additional data generated from historic loan data.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696